 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeilman Food Industries, Inc. and AmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica, Local 304, AFL-CIO. Cases 18-CA-4479 and 18-CA-4859March 19, 1981SUPPLEMENTAL DECISION ANDORDEROn February 6, 1978, the National Labor Rela-tions Board issued a Decision and Order' againstRespondent in which the Board ordered Respond-ent, inter alia, to make whole certain employeesnamed in Appendix A of the Board's Decision andOrder and other bargaining unit employees fortheir losses resulting from Respondent's unfairlabor practices in violation of Section 8(a)(1), (3),and (5) of the Act. Subsequently, on April 25,1979, the United States Court of Appeals for theDistrict of Columbia entered its judgment enforc-ing in full the backpay provision of the Board'sOrder. A controversy having arisen over the back-pay owed the discriminatees, the Regional Directorfor Region 18 issued and caused to be served onthe parties a backpay specification and notice ofhearing alleging the amount of backpay due the in-dividual discriminatees. Subsequently, on Novem-ber 11, 1980, Respondent filed an answer to thebackpay specification.On December 31, 1980, the General Counselfiled with the Board a motion to strike Respond-ent's answer to the backpay specification as togross backpay computations and for SummaryJudgment on backpay computations. Thereafter onJanuary 7, 1981, the Board issued an order transfer-ring proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motionfor Summary Judgment should not be granted. OnJanuary 22, 1981, the Respondent filed an answerto the General Counsel's motion to strike Respond-ent's answer to the backpay specification as togross backpay computations and for SummaryJudgment as to the gross backpay specifications.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54(b) of the National Labor Rela-tions Board Rules and Regulations, Series 8, asamended, provides in relevant part:As to all matters within the knowledge of therespondent, including but not limited to thevarious factors entering into the computationof gross backpay, a general denial shall notsuffice. As to such matters, if the respondent234 NLRB 698disputes either the accuracy of the figures inthe specification or the premises on whichthey are based, he shall specifically state thebasis for his disagreement, setting forth indetail his position as to the applicable premisesand furnishing the appropriate supporting fig-ures.In its motion to strike Respondent's answer tothe backpay specification as to the gross backpaycomputations and for Summary Judgment as to thegross backpay computations, the General Counselsubmits, in effect, that paragraphs 2, 3, 4, 7-17, 18-243, 245, 246, 248, 249, and 250 of Respondent'sanswer constitute general denials that the methodand elements involved in the Regional Director'sgross backpay computations are correct, that Re-spondent's answer fails to set forth any alternativeformula or figures for any of the gross backpaycomputations or the elements involved therein, andthat the total number of hours worked, rates ofpay, vacation benefits, and other applicable fringebenefits available during the backpay period are allmatters specifically within the knowledge of Re-spondent. He, therefore, moves that the Boardstrike Respondent's answer to the backpay specifi-cation of gross backpay, for summary judgment asto the computation of gross backpay and that theBoard order that the backpay hearing herein belimited to a determination of the interim earningsof the discriminatees, which has been raised by Re-spondent as an affirmative defense.Respondent, in both its answer to the backpayspecification and the General Counsel's motion tostrike, generally denied various allegations of thespecification, without setting forth alternative for-mulas or figures for any of the backpay computa-tions and thus the denials were not sufficient underSection 102.54(b) to raise any issues warranting ahearing. Since this data is within Respondent'sknowledge its failure to set forth fully its positionas to the applicable premises or to furnish appropri-ate supporting figures is contrary to the specificityrequirements of Section 102.54(b) of the Board'sRules and Regulations. Accordingly, we shallstrike Respondent's answer to those allegations ofthe backpay specification and, accordingly, deemsuch allegations to be admitted as true.Respondent, however, alleges that several of thediscriminatees named in Appendix A of the Board'sOrder in 234 NLRB 698 did not diligently seek tomitigate losses during the backpay period, that thetotal figures offered by the General Counsel shouldnot be accepted and that, in the alternative, a hear-ing is at least in order regarding these alleged inter-im earnings. Inasmuch as the Board has held that a255 NLRB No. 870 MEILMAN FOOD INDUSTRIES, INC.general denial is sufficient to place interim earningsinto issue as the information is generally not withinthe knowledge of Respondent,2we find Respond-ent's general assertion of the discriminatees' failureto seek and retain available interim employment tobe sufficient under the Board's Rules and Regula-tions to put into issue the general question of theinterim earnings. We also note that the GeneralCounsel does not oppose Respondent's right topursue this avenue at the hearing. Therefore, weshall grant only the General Counsel's motion tostrike Respondent's answer to the backpay specifi-cation as to the gross backpay computations.Accordingly, we shall order a hearing limited tothe determination of the discriminatees' interimearnings including the availability to discriminatees2 Dews Construction Corp.. a subsidiary of The Aspin Group, Inc., 246NLRB 946 (1979).of interim employment, and the discriminatees' fail-ure to seek and/or retain such interim employment.ORDERIt is hereby ordered that the General Counsel'smotion to strike Respondent's answer to the back-pay specification as to the gross backpay computa-tions and Summary Judgment as to the gross back-pay computations is hereby granted.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional Direc-tor for Region 18, for the purpose of arranging ahearing before an administrative law judge, limitingsuch proceeding to the determination of the avail-ability of interim employment, the discriminatees'failure to seek or retain interim employment, andthe interim earnings of employees listed in Appen-dix A to the Board's Decision and Order in 234NLRB 698, and that the Regional Director be, andhe hereby is, authorized to issue notice thereof.71